Soule, J.
It appears from the agreed facts that the boilers which the petitioner repaired were situated in a part of the respondent’s mill and used to supply steam thereto. They were, therefore, a part of the realty, and would pass, without being specified, by a deed of the land on which the mill stood, not as appurtenances, but as parcel of the land. Winslow v. Merchants Ins. Co. 4 Met. 306. Pierce v. George, 108 Mass. 78. McConnell v. Blood, 123 Mass. 47. They constituted a part of the building, and repairs on them were repairs on the building, precisely as repairs on partitions or doors or furnaces would have been. In Turner v. Wentworth, 119 Mass. 459, it was held that the petitioners were entitled to enforce a lien for furnaces and ranges furnished by them, if, by the contract, they were to be furnished as parts of the several houses in which they were put; that if it was the intention that they should be, and they were in fact, so applied as to constitute parts of the buildings, the petitioners would have a lien for them. See also Morgan v. Arthurs, 3 Watts, 140; Gray v. Holdship, 17 S. & R. 413; Wademan v. Thorp, 5 Watts, 115. In the case at bar, the boilers being a part of the realty, constituting a part of the building in which they were put, the petitioner has a lien for repairs on them, as *151he would have had a lien for putting them in. The lien is properly claimed on the whole of the lot described in the petition. The “ boiler-house,” being joined to the main body of the mill and used for supplying steam to it, is a part of the mill, and the statute provides that the lien shall cover the lot of land on which the building is situated. The description in the petition is confined to the lot on which Mill Number Two is situated. We are of opinion that the learned judge who tried the case in the Superior Court erred in ordering judgment for the respondent, and that there must be

Judgment for the petitioner.